 Case 1:19-cv-09439-PKC Document 249-11 Filed 07/01/20 Page 1 of 4




EXHIBIT AA - REDACTED
       Case 1:19-cv-09439-PKC Document 249-11 Filed 07/01/20 Page 2 of 4




                                   GRAM is a high visibility asset that we want to support as
close to launch as possible,




                                                               unmatched distribution




   ●

   ●   High expected retail interest
Case 1:19-cv-09439-PKC Document 249-11 Filed 07/01/20 Page 3 of 4
Case 1:19-cv-09439-PKC Document 249-11 Filed 07/01/20 Page 4 of 4
